Name: Commission Regulation (EEC) No 359/88 of 5 February 1988 on the supply of various consignments of cereals to the World Food Programme (WFP) as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  United Nations;  plant product
 Date Published: nan

 No L 35/8 Official Journal of the European Communities 9. 2. 88 COMMISSION REGULATION (EEC) No 359/88 of 5 February 1988 on the supply of various consignments ofc cereals to the World Food Programme (WFP) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (') as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) Np 3972/86 on food-aid policy and food-aid mana ­ gement (3) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to the World Food Programme the Commis ­ sion allocated to the latter organization 20 959 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contact for the supply of cereals to the World Food Programme in accordance with the provisions of Regula ­ tion (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 9. 2. 88 Official Journal of the European Communities No L 35/9 ANNEX I 1 . Operation No : 1096/87 (') 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Roma, Telex : 626675 WFP I 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : PDR Yemen 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 1 ). Specific characteristics : Hagberg falling number of at least 160 8 . Total quantity : 3 975 tonnes . 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a).  marking on the bags, in letters at least 5 cm high : 'ACTION No 1096/87 / YEMEN PDR / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' and for 525 tonnes 'PROJECT 0268700' 250 tonnes 'PROJECT 0258001 ' 3 200 tonnes 'PROJECT 0226502' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 March to 10 April 1988 18 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23 February 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 March 1988 (b) period for making the goods available at the port of shipment : 1 to 25 April 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Q : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 3 Febniary 1988 fixed by Regulation (EEC) No 283/88 in Official Journal of the European Communities No L 26 of 30 January 1988, page 79. No L 35/10 Official Journal of the European Communities 9 . 2. 88 ANNEX II 1 . Operation No : 1095/87 (') 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla 1-00100 Rome, Telex 626675 WFP I 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.l ): Specific characteristics : Hagberg falling number of at least 160 8 . Total quantity : 6 114 tonnes 9. Number of lots : 1 10 . Packaging : in bulk, plus  129 000 empty new jute sacks , minimum weight 600 g, of a capacity of 75 kilograms, and 150 needles and sufficient twine  marking on the bags , in letters at least 5 cm high : 'ACTION NO 1095/87 / ETHIOPIA 0248802 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MASSAWA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  . 17. Period for making the goods available at the port of shipment : 15 March to 10 April 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23 February 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 March 1988 (b) period for making the goods available at the port of shipment : 1 to 25 April 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 3. February 1988 fixed by Regulation (EEC) No 283/88 in Official Journal of the European Communities No L 26 of 30 January 1988 , p. 79. 9. 2 . 88 Official Journal of the European Communities No L 35/11 ANNEX III 1 . Operation No : 1094/87 (') 2. Programme : 1987 3. Recipient : WFP (World Food Programme, Via delle Terme di Caracalla, 00100 Rome, telex 626675 WFP I) 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Tunisia 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA2) : 8 . Total quantity : 10 870 tonnes 9 . Number of lots : one 10. Packaging : in bulk 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient : Tunis 15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 March to 10 April 1988 - 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 23 February 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 March 1988, at 12 noon (b) period for making the goods available at the port of shipment : 1 to 25 April 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 3 February 1988 fixed by Regulation (EEC) No 283/88 in Official Journal of the European Communities No L 26 of 30 January 1988 , p. 79 . No L 35/ 12 Official Journal of the European Communities 9 . 2 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : I  See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. II  Mr Haffner Tedla Desta Building, Africa Avenue (Bole Road), first floor, PO Box 5570 Addis Ababa (telex 21135 DELEGEUR-ADDIS ABABA). III.  Mr Lanari , avenue Jugurtha 21 , BP 3, Belvedere, Tunis, Tlx 13596  Tunis . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the succesful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred " to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.